EXHIBIT 99.1 Las Vegas Sands Reports Fourth Quarter and Full Year 2012 Results For the Quarter Ended December 31, 2012: · Net Revenue Increased 20.9% to a Record $3.08 Billion · Consolidated Adjusted Property EBITDA Increased 4.4% to $1.002 Billion (Consolidated Hold-Adjusted Adjusted Property EBITDAIncreased 17.6% to a Record $1.09 Billion) · Record Gaming Volumes in Macao Drove Adjusted Property EBITDA in Macao Up 43.3% to a Record $622.2 Million · Net Income Attributable to Common Stockholders Rose 35.8% to Reach $434.8 Million or $0.53 per diluted share (Adjusted Earnings per diluted share was $0.54) · The Company Paid a Special Dividend of $2.75 per share and a Recurring Dividend of $0.25 per share · The Company’s Board of Directors Increased the Recurring Quarterly Dividend by 40%,Declaring a $0.35 per share Dividend Payable in March of 2013 For the Year Ended December 31, 2012: · Net Revenue Increased 18.3% to a Record $11.13 Billion from $9.41 Billion · Consolidated Adjusted Property EBITDA Reached a Record $3.79 Billion 1 · Net Income Attributable to Common Stockholders Rose 20.1% to Reach $1.52 Billion or $1.85 per diluted share (Adjusted Earnings per diluted share was $2.14) · The Company Paid Dividends of$3.75 per share Las Vegas, NV (January 30, 2013) — Las Vegas Sands Corp. (NYSE: LVS) today reported financial results for the quarter ended December 31, 2012. Fourth Quarter Overview Mr. Sheldon G. Adelson, chairman and chief executive officer, said, “I am pleased to report that ourquarterly results reflect both strong revenue and cash flow growth and the steady execution of our global growth strategy. “In Macao, we delivered record financial results, with outstanding growth and strong operating momentum reflected in every segment of our business.We welcomed a record eleven million visitors to our Cotai Strip Properties during the quarter, including five million in the month of December.We remain confident that our market-leading Cotai Strip properties; The Venetian Macao, Four Seasons Hotel Macao and Plaza Casino, and Sands Cotai Central,with their unrivaled hotel inventory of nearly 9,000 rooms and suites, including the world’s largest Sheraton, Conrad and Holiday Inn, and 28 million square feet of interconnected Integrated Resort capacity, will meaningfully enhance the appeal of Macao and the Cotai Strip to business and leisure travelers and provide an outstanding platform for growth in the years ahead. “The prudent management of our cash flow, including the ability to both invest in future growth and to increase the return of capital to our shareholders, remains a cornerstone of our strategy.The board of directors of Las Vegas Sands has increased the recurring quarterly dividend of the company by 40% to $0.35 per common share, or $1.40 per common share per year, beginning in the first quarter of 2013. The company also declared and paid during the fourth quarter of 2012 a special dividend of $2.75 per share, as well as a $0.25 per share recurring dividend, while maintaining a strong balance sheet and ample liquidity to pursue future growth opportunities.” Company-Wide Operating Results Net revenue for the fourth quarter of 2012 was $3.08 billion, an increase of 20.9% compared to $2.54 billion in the fourth quarter of 2011. Consolidated adjusted property EBITDA in the fourth quarter of 2012 was $1.00 billion, an increase of 4.4% compared to $960.6 million in the year-ago quarter.On a hold-adjusted basis, adjusted property EBITDA was $1.09 billion in the fourth quarter of 2012, an increase of 17.6%.Consolidated adjusted property EBITDA margin decreased to 32.6% in the fourth quarter of 2012, compared to 37.8% in the fourth quarter of 2011. The quarter’s adjusted property EBITDA and EBITDA margin were unfavorably impacted, compared to the quarter one year ago, by lower table games hold (approximately $90.2 million adjusted property EBITDA impact), as well as an additional$24.0 million property tax assessment at Marina Bay Sands. On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the fourth quarter of 2012 increased 1.3% to $672.0 million, compared to $663.3 million in the fourth quarter of 2011. The increase in operating income was principally due to strong operating results in Macao, offset by higher depreciation and amortization related to the opening of Sands Cotai Central and lower table games hold in Singapore. 2 On a GAAP basis, net income attributable to common stockholders in the fourth quarter of 2012 increased 35.8% to $434.8 million, compared to $320.1 million in the fourth quarter of 2011, while diluted earnings per share in the fourth quarter of 2012 increased 35.9% to $0.53, compared to $0.39 in the prior year quarter. The increase in net income attributable to common stockholders reflected the increase in operating income described above as well as the benefit from the discontinuation of preferred stock dividends and charges related to the retirement of our preferred stock in November 2011. Adjusted net income (see Note 1) decreased to $450.5 million, or $0.54 per diluted share, compared to $460.9 million, or $0.57 per diluted share, in the fourth quarter of 2011. The decrease in adjusted net income was principally driven by the increase in net income attributable to noncontrolling interests, which was partially offset by the higher operating income described above. Full year 2012 net revenue increased 18.3% to a record $11.13 billion, compared to $9.41 billion in 2011. Consolidated adjusted property EBITDA in 2012 increased 7.3% to a record $3.79 billion, compared to $3.53 billion in 2011. Consolidated adjusted property EBITDA margin decreased 340 basis points to 34.1% in 2012, compared to 37.5% in 2011.Lower hold rates in 2012 compared to 2011, as well as higher expenses at the recently opened Sands Cotai Central, contributed to the lower EBITDA margin in 2012. Full year adjusted net income (see Note 1) was a record $1.77 billion in 2012, or $2.14 per diluted share, compared to $1.64 billion, or $2.02 per diluted share in 2011. On a GAAP basis, full year 2012 operating income decreased 3.3% to a $2.31 billion in 2012, compared to $2.39 billion in 2011.Net income attributable to common stockholders increased 20.1% to $1.52 billion, or $1.85 per diluted share in 2012, compared to $1.27 billion, or $1.56 per diluted share in 2011. The improvement in our net income attributable to common stockholders reflects lower net interest expense, lower income tax expense as well as the benefit from the discontinuation of preferred stock dividends and charges related to the retirement of our preferred stock described above. Sands China Ltd. Consolidated Financial Results On a GAAP basis, total net revenues for Sands China Ltd. increased 48.1% to $1.97 billion in the fourth quarter of 2012, compared to $1.33 billion in the fourth quarter of 2011. Adjusted property EBITDA for Sands China Ltd. increased 44.1% to $619.9 million in the fourth quarter of 2012, compared to $430.1 million in the fourth quarter of 2011. Net income for Sands China Ltd. increased 52.3% to $467.0 million in the fourth quarter of 2012, compared to $306.7 million in the fourth quarter of 2011. The Venetian Macao Fourth Quarter Operating Results The Venetian Macao continued to enjoy strong visitation and financial performance. The property delivered a record adjusted property EBITDA of $333.1 million, an increase of 17.6% compared to the fourth quarter of 2011. Operating results were positively impacted by higher than expected Rolling Chip win percentage of 3.25%, compared to 2.95% in the fourth quarter of 2011. Adjusted property EBITDA margin increased to 39.5% in the fourth quarter of 2012 from 37.1% in the year-ago quarter. Non-Rolling Chip drop was $1.22 3 billion for the quarter, an increase of 10.5% compared to the same quarter one year ago, while Non-Rolling Chip win percentage increased to 29.9%.Rolling Chip volume during the quarter decreased 6.6% to $12.66 billion partially due to Paiza Club renovations, which resulted in 29 fewer active rolling tables in service on average during the quarter. Slot handle was $1.29 billion, an increase of 21.3% compared to the quarter one year ago. Mall revenues increased 12.3% during the quarter compared to the quarter last year. The following table summarizes the key operating results for The Venetian Macao for the fourth quarter of 2012 compared to the fourth quarter of 2011: Three Months Ended The Venetian Macao Operations December 31, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ 12.6% Rooms ) -2.4% Food and Beverage 6.8% Mall 12.3% Convention, Retail and Other ) -15.9% Less - Promotional Allowances ) ) ) -10.2% Net Revenues $ $ $ 10.3% Adjusted Property EBITDA $ $ $ 17.6% EBITDA Margin % 39.5% 37.1% 2.4 pts Operating Income $ $ $ 23.1% Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ ) -6.6% Rolling Chip Win %(1) 3.25% 2.95% 0.30 pts Non-Rolling Chip Drop $ $ $ 10.5% Non-Rolling Chip Win % 29.9% 28.2% 1.7 pts Slot Handle $ $ $ 21.3% Slot Hold % 5.5% 5.9% -0.4 pts Hotel Statistics Occupancy % 93.4% 95.2% -1.8 pts Average Daily Rate (ADR) $ $ $
